Citation Nr: 1744838	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 2013 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 6, 2012 for the grant of service connection for left knee strain with laxity.

3.  Entitlement to an effective date earlier than March 6, 2012 for the grant of service connection for left knee strain with limitation of flexion.

4.  Entitlement to an effective date earlier than June 18, 2014 for the grant of service connection for right shin splints.

5.  Entitlement to an effective date earlier than June 18, 2014 for the grant of service connection for left shin splints.

6.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected left knee strain.
7.  Entitlement to service connection for degenerative disc disease, lumbar spine, to include as secondary to service-connected left knee strain.

8.  Entitlement to service connection for right hip musculoligamentus strain as secondary to service-connected left knee strain.

9.  Entitlement to service connection for left hip musculoligamentus strain as secondary to service-connected left knee strain.

10.  Entitlement to service connection for erectile dysfunction as secondary to PTSD.

11.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

12.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain with laxity.

13.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain with limitation of flexion.

14.  Entitlement to an initial compensable evaluation for right shin splints, secondary to left knee strain with limitation of motion.

15.  Entitlement to an initial compensable evaluation for left shin splints, secondary to left knee strain with limitation of motion.

16.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder tendonitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Esq.

ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is still pending at the RO and has not yet been certified to the Board.

The issues of entitlement to service connection for erectile dysfunction, secondary to PTSD, entitlement to an initial evaluation in excess of 50 percent for PTSD, entitlement to an initial evaluation in excess of 10 percent for left knee strain with limitation of motion, entitlement to an initial evaluation in excess of 10 percent for left knee strain with laxity and entitlement to an initial evaluation in excess of 10 percent for right shoulder tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and Veteran and his representative if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran filed an informal claim for entitlement to service connection for PTSD on March 6, 2012.

2.  Prior to March 6, 2012, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for left knee strain with limitation of motion.

3.  Prior to March 6, 2012, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for left knee strain with laxity.

4.  Prior to June 18, 2014, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for right shin splints.

5.  Prior to June 18, 2014, there was no formal claim, informal claim, or written intent to file claim for entitlement to service connection for left shin splints.

6.  The preponderance of the evidence fails to establish that the Veteran presently suffers from a right knee disability that is due to or the result of his active service, to include as secondary to his service-connected left knee strain.

7.  The Veteran's right hip musculoligamentus strain is not due to or the result of his active service, to include as secondary to service-connected left knee strain.

8.  The Veteran's left hip musculoligamentus strain is not due to or the result of his active service, to include as secondary to service-connected left knee strain.

9.  The Veteran's degenerative disc disease of the lumbar spine did not manifest or have its onset during active service, or within one year of his discharge from service, and the disability is not otherwise related to active service, to include as secondary to service-connected left knee strain.

10.  Throughout the appeal period, the Veteran's right shin splints, secondary to left knee strain with limitation of motion have been manifested by a slight knee disability.

11.  Throughout the appeal period, the Veteran's left shin splints, secondary to left knee strain with limitation of motion have been manifested by a slight knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 6, 2012, for grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).

2.  The criteria for an effective date earlier than March 6, 2012, for the grant of service connection for left knee strain with limitation of motion have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).

3.  The criteria for an effective date earlier than March 6, 2012, for the grant of service connection for left knee strain with laxity have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).

4.  The criteria for an effective date earlier than June 18, 2014, for the grant of service connection for right shin splints have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).

5.  The criteria for an effective date earlier than June 18, 2014, for the grant of service connection for left shin splints have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).

6.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

7.  The criteria for service connection for right hip musculoligamentus strain have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

8.  The criteria for service connection for left musculoligamentus strain have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

9.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

10.  The criteria for an initial compensable evaluation of 10 percent for right shin splints, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.55. 4.59, 4.71a, Diagnostic Code 5257, 5262 (2016).

11.  The criteria for an initial compensable evaluation of 10 percent for left shin splints, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Code 5257, 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the grant of benefits will be assigned if service connection is granted.

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in August 2012, September 2013, and June 2014.  The letters addressed all of the notice elements and was sent prior to the unfavorable decisions by the Agency of Original Jurisdiction (AOJ) in April 2014 and November 2014.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.  The October 2014 VA examinations are adequate for adjudication of the right hip, left hip, lumbar spine, right knee and bilateral shin splints claims.  The examiner had access to and reviewed the claims file.  VA knee and lower leg, spine and hip and thigh examinations were conducted and pertinent findings were reported including determinations that the Veteran did not meet the criteria for service connection for right hip, left hip, lumbar spine and right knee disabilities.  With respect to the Veteran's claim for an initial compensable evaluation for bilateral shin splints, the Board has determined that the October 2014 VA examination was adequate for rating purposes and has granted the Veteran's claim for an initial compensable evaluation, assigning 10 percent for each leg, based on the findings of this examination.

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

The Board will therefore proceed to the merits of the Veteran's appeal.

Entitlement to Earlier Effective Dates

The Veteran is seeking earlier effective dates for the grants of service connection for PTSD, left knee strain with limitation of flexion, left knee strain with laxity, left shin splints and right shin splints.

Unless Chapter 38 of the United States Code specifically provides otherwise, the effective date of an evaluation and grant of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  An earlier effective date may be granted prior to the date of the filing of the claim for a rating increase if it is ascertainable that an increase in disability occurred within one year prior to the filing of the claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from active service; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2016).  "Date of receipt" of a claim, information, or evidence means the date on which a claim, information, or evidence was received by VA.  See 38 C.F.R. § 3.1(r) (2016).

Any documented communication from, or action by, a veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(b) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A review of the claims file reveals that VA received the Veteran's informal claim seeking entitlement to service connection for PTSD, and his left knee disabilities on March 6, 2012.  VA received the Veteran's informal claim seeking entitlement to service connection for bilateral shin splints on June 18, 2014.

Generally, the effective date for service connection is not based on the date a disability began, but rather on the date of receipt of the claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The Veteran submitted an informal claim for entitlement to service connection for PTSD on March 6, 2012.  The RO issued a rating decision in October 2014 which granted service connection for PTSD and assigned an effective date of June 6, 2013.  The Veteran submitted medical records from his private physician reflecting treatment for and a diagnosis of PTSD in 2012.  The RO stated that service connection was granted effective of June 6, 2013 because VA medical records show a confirmed diagnosis of PTSD by a licensed VA psychologist on this date.  After careful consideration, the Board finds that the mere fact that the Veteran was diagnosed with PTSD on June 6, 2013, does not mean he did not experience PTSD symptoms, or did not meet the criteria for a diagnosis of PTSD prior to this date.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that an effective date of March 6, 2012 is warranted for service connection for PTSD; the date the Veteran's claim for entitlement to service connection for PTSD was received.

Regarding the claims for entitlement to service connection for left knee disabilities and entitlement to service connection for bilateral shin splints, the Board notes that these claims were received on March 6, 2012 and June 18, 2014, respectively.  No communication was received from the Veteran, his representative or his congressman indicating an intent to claim service connection for these disabilities which was received prior to March 6, 2012.  Therefore, grants of service connection prior to March 6, 2012 for his left knee disabilities and prior to June 18, 2014 for bilateral shin splints are precluded.  The appeals for earlier effective dates for grants of service connection for these issues must be denied.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b). In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. 

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.
38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Right Knee

The Veteran is seeking service connection for a right knee disability, to include as secondary to his service-connected left knee disability.

The Veteran's service treatment records (STRs) are negative for treatment for symptoms involving his right knee as well as for a right knee injury.

The Veteran's post service treatment records are negative for treatment for complaints of right knee symptoms and are negative for a diagnosis of a right knee disability.

VA clinical records include arthralgia of knee when listing active problems or past medical history.  Significantly, the records do not indicate which knee this refers to.  The Board notes the clinical records include complaints of left knee pain but no complaints of right knee pain.  The VA clinical records are devoid of any evidence that the Veteran has a right knee disorder manifested by arthralgia.  

The Veteran underwent a VA knee examination in October 2014 which revealed no findings relating to the right knee and no diagnosis of a right knee disability.

Therefore, the Board finds that the evidence weighs against a finding of a current disability.  There is no current diagnosis on record related to a right knee disability, and the VA examiner reported no findings associated with a right knee disability.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, because there is no evidence of a current disability, service connection must be denied.

Right and Left Hips

The Veteran contends he has a bilateral hip disability that is due to his service-connected left knee strain.

The Veteran's STRs are negative for treatment for complaints of hip pain or for treatment of a hip injury in service.

The Veteran's post service treatment records reveal he complained of experiencing bilateral hip pain during the course of a mental health examination in October 2014.

The Veteran underwent a VA hip examination in October 2014.  The examiner noted the Veteran was diagnosed with bilateral musculoligamentous strain in 2011.  The Veteran reported that he experienced bilateral hip pain with gradual onset that had progressed over the past 3 to 4 years.  The Veteran reported experiencing bilateral tightness in the hips in the morning and after sitting for a period of time.  The Veteran stated that he had not sought treatment for this condition.  X-rays of the hips were negative for fracture or dislocation.  The impression of x-ray was negative pelvis and bilateral hips.  The examiner opined that the Veteran's bilateral hip condition is less likely than not due to the Veteran's service connected left knee disability.  The examiner's rationale for his opinion was based on the Veteran's reports of gradual and intermittent onset of bilateral hip pain, with no treatment or care needed for this condition.  The X-ray findings were normal without degenerative findings which would have been suggestive of increased stress on the joints.  The examiner noted that there were no physical findings on examination other than less motion than normal and subjective soreness.  The examiner noted that as the Veteran walks with a steady gait, without a limp, "therefore no evidence that the left knee condition would have caused increased stress on the hips causing a condition."  The examiner also determined that there was no evidence of aggravation.

Upon careful review of the evidence of record, the Board finds that direct service connection for a bilateral hip disability must be denied because the competent evidence of record shows that a bilateral hip was neither caused nor aggravated by service; nor does it show that the Veteran experienced symptoms of such a condition that continued from service until the present.  Additionally, the Board finds that a bilateral hip disability is not related to the Veteran's service-connected left knee disability.  Notably, the VA examiner opined that there is no evidence which establishes the Veteran's left knee condition caused stress on his hips which resulted in a bilateral hip condition.  The Board finds that service connection for a bilateral hip disability, including service connection on a secondary basis, is not warranted.

The Board notes that although the Veteran is competent to report symptoms he is experiencing, he has not shown that he has specialized training sufficient to render an opinion as to the etiology of his bilateral hip disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of orthopedic disorders of the hips are matters not capable of lay observation, and require medical expertise to determine.  Thus, his opinion as to the etiology of his bilateral hip disability is not competent medical evidence.  The Board accords significantly greater probative value to the medical evidence of record, particularly the findings of the 2014 VA examiner, than to the Veteran's lay assertions regarding medical diagnoses and etiology.

For these reasons, the Board therefore finds that the preponderance of the probative evidence of record weighs against the claim of service connection.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R.
§ 3.102; Gilbert, at 1 Vet. App. 49 (1990).

Degenerative Disc Disease, Lumbar Spine

The Veteran contends that he has degenerative disc disease of the lumbar spine which is due to his service-connected left knee strain.

The Veteran's STRs are negative for treatment for complaints of back pain or a back injury in service.

The Veteran's post-service VA treatment records indicate X-ray findings of minimal degenerative disc disease of the lumber spine in November 2013.

The Veteran underwent a VA spine examination in October 2014.  The examiner noted that the Veteran had been diagnosed with degenerative disc disease of the lumbar spine in 2013.  The Veteran reported experiencing a gradual onset of low back pain over the prior four to 5 years.  He described the pain as lumbar tightness and occasional sharp pain with movement.  The Veteran reported no trauma or injury to the back, and no surgeries or injections.  He described his pain as a 2 to 3 out of 10 at its best and as an 8 to 9 out of 10 at its worst.  The Veteran reported he did not take any medication for his back and had not completed any physical therapy.  The examiner noted that the Veteran did not report any direct correlation to his knee condition.  The examiner determined that because that the Veteran walks with a steady gait which is not altered, there is no increased stress on his low back.  The examiner further noted that the lumbar spine x-ray showed only minimal degenerative disease of the lumbar spine which is expected at 42 years old, the Veteran's age.  Based on this rationale, the examiner concluded that "it is less as likely as not that the Veteran's lumbar spine disability was caused by his left knee condition.  No aggravation."

As indicated above, the evidence reflects the first report of degenerative disc disease of the lumber spine occurred 17 years after the Veteran's discharge from service, with no competent evidence relating this disability to active service, or to his service-connected left knee strain.

While the Veteran is competent to report symptoms he is experiencing, he has not shown that he has specialized training sufficient to render an opinion as to the etiology of his degenerative disc disease of the lumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of orthopedic disorders of the spine are matters not capable of lay observation, and require medical expertise to determine.  Thus, his opinion as to the etiology of his degenerative disc disease of the lumbar spine is not competent medical evidence.  The Board accords significantly greater probative value to the medical evidence of record, particularly the findings of the 2014 VA examiner, than to the Veteran's lay assertions regarding medical diagnoses and etiology.

Therefore, the Board finds that service connection for degenerative disc disease of the lumbar spine must be denied because the competent evidence of record shows that degenerative disc disease of the lumbar spine was neither caused nor aggravated by service; and the evidence does not show degenerative disc disease of the lumbar spine within one year of his separation from active service; or that he experienced symptoms of such a condition that continued from service until the present; or that degenerative disc disease of the lumbar spine is related to his service-connected left knee strain.

The preponderance of the evidence is therefore against a finding of service connection for degenerative disc disease of the lumbar spine and the claim must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A.
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, at 1 Vet. App. 49 (1990).


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can be practically determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability. 
38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned. Id.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with
38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14  (2016).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran has been assigned noncompensable evaluations for his right and left shin splints.  The RO evaluated this disability pursuant to the criteria for Diagnostic Code (DC) 5257, knee, other impairment of.  Pursuant to the rating criteria for DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5262 provides rating criteria for impairment of the tibia and fibula.  A 10 percent evaluation is assigned for malunion with slight knee or ankle disability.  A 20 percent evaluation is assigned for malunion with moderate knee or ankle disability.  A 30 percent evaluation is assigned for malunion with marked knee or ankle disability.  A 40 percent evaluation is warranted for nonunion of, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Veteran underwent a VA knee and lower leg examination in October 2014.  The Veteran reported experiencing "anterior lower extremity or shin aching more laterally."  The Veteran reported that the pain is always present and aching while he is on his feet.  He can obtain relief from pain when he elevates his legs.  The Veteran described his pain as 5 out of 10 at its worst and 3 out of 10 at its best.  The Veteran does not take medication, nor has he had any surgery or received any injections.  The Veteran reported that his pain increases with walking.

Given the findings of the VA examination and the fact that the Veteran's service-connected left knee strain with laxity is evaluated under DC 5257, the Board finds that the Veteran's shin splints are more appropriately evaluated under DC 5262.  The Board notes that it is permissible to switch diagnostic codes to reflect more accurately a Veteran's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a Veteran may be entitled).

The Board finds that the Veteran's disability picture is consistent with a "slight" disability involving pain with walking.  Therefore, a 10 percent evaluation, but not higher is assigned for each leg.  This evaluation contemplates the Veteran's symptoms of pain and adequately compensates him for his disability.  The Board has resolved all reasonable doubt in the Veteran's favor in reaching these determinations.


ORDER

Entitlement to an effective date of March 6, 2012, and no earlier, for the grant of service connection for PTSD is allowed.

Entitlement to an effective date earlier than March 6, 2012 for the grant of service connection for left knee strain with limitation of motion is denied.

Entitlement to an effective date earlier than March 6, 2012 for the grant of service connection for left knee strain with laxity is denied.

Entitlement to an effective date earlier than June 18, 2014 for the grant of service connection for right shin splints is denied.

Entitlement to an effective date earlier than June 18, 2014 for the grant of service connection for left shin splints is denied.

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee strain, is denied.

Entitlement to service connection for right hip musculoligamentus strain secondary to service-connected left knee strain is denied.

Entitlement to service connection for left hip musculoligamentus strain secondary to service-connected left knee strain is denied.

Entitlement to service connection for degenerative disc disease of the lumbar spine secondary to service-connected left knee strain is denied.

An initial 10 percent disability evaluation for right shin splints is granted subject to the laws and regulations governing monetary awards.

An initial 10 percent disability evaluation for left shin splints is granted subject to the laws and regulations governing monetary awards.


REMAND

While the Board regrets the additional delay, the Board finds it necessary to adequately rate the Veteran's PTSD, shoulder and knee disabilities and to adjudicate the issue of entitlement to service connection for erectile dysfunction secondary to PTSD.

In October 2012 and October 2014 the Veteran was afforded VA examinations related to his left knee disability.  The Board finds that these examinations are inadequate because the examiner did not test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing for both the joint in question and any paired joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).

The Veteran underwent a VA shoulder examination in January 2014.  The Board finds that this examination is inadequate because the examiner did not test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing for both the joint in question and any paired joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  Additionally, the Veteran asserts that this examination is also inadequate because it fails to consider the Veteran's flare-ups as a disabling factor.  The Board notes that a recent United States Court of Appeals for Veterans Claims (Court) precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record; or explain why he or she could not do so.  See Sharp v. Sulkin __Vet. App.__ 2017 WL 3879425 (Sept. 6, 2017).  As the Veteran asserts he experiences flare-ups, and the current January 2014 examination report did not address this because the Veteran was not having a flare-up at the time of the examination, another examination is also necessary to comply with the Court's requirements.

Accordingly, the Veteran must undergo additional VA knee and leg and shoulder examinations before these claims may be adjudicated.

The Veteran is claiming service connection for erectile dysfunction secondary to PTSD.  The Veteran asserts he experiences erectile dysfunction due to medication he is prescribed for PTSD.  A review of the electronic file reveals the Veteran has not been afforded a VA male reproductive system examination.  Such an examination is necessary to determine whether the Veteran experiences erectile dysfunction and if so, if it is secondary to his service-connected PTSD and/or medications taken for PTSD.  On remand, a VA examination should be scheduled to determine whether or not the Veteran has erectile dysfunction and, if diagnosed,   an opinion as to the nature and etiology of this disability should be provided.

Finally, the Board notes that the Veteran underwent a VA PTSD examination on September 20, 2017.  The Board acknowledges that a June 2015 rating decision increased the initial evaluation for PTSD to 50 percent.  However, as this is not a full grant of benefits, the issue remains in appellate status.  A review of the electronic file reveals the Veteran has not waived AOJ consideration of this new evidence.  Consequently, a remand is necessary so the AOJ can consider and address this new evidence in an updated Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records.

3.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected left knee disabilities, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's right and left knees, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected right shoulder tendonitis, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's right and left shoulder, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

The examiner should estimate the additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record.  If the examiner is not able to provide an estimate, an explanation of why such estimate cannot be furnished must be included in the opinion.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of his erectile dysfunction.  The electronic file should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should provide answers to the following questions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is etiologically related to or had its onset in service?

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused or worsened beyond natural progression (aggravated) by his PTSD and/or medications taken for PTSD.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A complete rationale for any opinions expressed should be set forth.  If the examiners cannot provide an above opinion without resorting to speculation, (s)he should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  Issue an updated Supplemental Statement of the Case that includes review of all evidence received since the June 2015 rating decision, which granted an initial evaluation of 50 percent for PTSD, including the September 2017 VA PTSD examination.  An appropriate period of time should be allowed for response by the Veteran and his representative.

7.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


